Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000808
                                                        08-NOV-2013
                                                        10:03 AM
                         SCWC-12-0000808


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               AC, Respondent/Plaintiff-Appellee,


                               vs.


               AC, Petitioner/Defendant-Appellant,


                               and


       CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAI'I,

                      Respondent/Defendant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000808; FC-P NO. 11-1-6307)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ)


          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on September 30, 2013, is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, November 8, 2013.

M. Cora Avinante
            /s/ Mark E. Recktenwald

and Michael S. Gehrt

for petitioner

                             /s/ Paula A. Nakayama


                             /s/ Simeon R. Acoba, Jr.


                             /s/ Sabrina S. McKenna


                             /s/ Richard W. Pollack